Per Curiam.
Motion is made to strike appellant’s bill of exceptions or statement of facts, on the following grounds: (1) that said bill of exceptions or statement of facts was not filed or served as required by law; (2) that said bill of exceptions or statement of facts was not certified to by the judge in the court where the cause was tried; (3) that no notice was given by the appellant to the respondent as to the time or place when appellant’s bill of exceptions or statement of facts would be settled by the court; (4) that no copy of appellant’s certified copy of his bill of exceptions or statement of facts was returned to respondent at the time of the service of his brief. In consideration' of the conclusion we have reached on the first ground of the motion, it is unnecessary to discuss the others. The judgment was rendered on the 24th day of April, 1907, and appellant’s bill of exceptions was not filed or served until July 27, 1907. The record does not show that any extension of time was either asked for or granted by *449the court. Under the uniform rulings of this court, the statement of facts must be stricken.
The appeal does not present any questions for determination here excepting such as are embodied in the statement of facts. Therefore the judgment of the lower court will be affirmed.